                            Case 2:19-cv-08612-PSG-JC Document 63-1 Filed 10/28/19 Page 1 of 1 Page ID #:882
                                                               Attachment A
                                               Relman Fee Agreement in the Event of a Recovery
Attorneys’ Fees

In the event relief is obtained, the Client agrees that the Firm is entitled to
its reasonable attorneys’ fees. The Firm’s fees shall be calculated as follows:
                                                                                       Was the case resolved by a
A.    If the Litigation is resolved by a lump sum settlement or                   A.   lump sum settlement or
     offer of judgment that provides for a monetary award to                           offer of judgment that:             Relman fee is the
     the Client but makes no separate provision for fees and
     waives the Client’s right to seek court-awarded fees, the                                                             greater of 1/3 of
                                                                                       1) did not have a provision
     Firm shall be entitled to one-third (33 1/3%) of the                                                            Yes   the settlement
                                                                                       for attorney fees,
     monetary award, in addition to costs, or the Firm’s actual                                                            amount, or its
     fees and costs (calculated in the manner described below),                        and                                 hourly fees.
     whichever is greater.                                                             2) actually waived the
                                                                                       right to seek court-awarded
                                                                                       fees?


B.    If the Litigation is resolved by summary judgment or a trial                                No
     at which the Client prevails, the Firm shall be entitled to
     one-third (33 1/3%) of the monetary amount awarded to
     Client in the court proceeding, in addition to costs, or the court’s              Did Relman firm resolve the         Relman fee is the
     award of statutory fees and costs, whichever is greater. The                 B.   case by winning a B.
                                                                                                         Summary           greater of 1/3 of
     Firm will ask the court to award attorneys’ fees and costs, to be                 Judgment or Trial Judgment?
                                                                                                                     Yes   the court award,
     paid by the Defendants. If the amount awarded by the court is                                                         or its hourly fees.
     less than one-third of the monetary amount awarded by order
     or judgment, the Client shall be responsible for paying the Firm
     the difference between the court-awarded fees and one-third
     of the monetary award to the Client.
                                                                                                  No


C.   The Firm’s attorneys’ fees will be calculated utilizing the                  C.    The Firm’s attorneys’ fees
     “lodestar” method. The “lodestar” amount reflects the                              will be calculated by the
     number of hours worked multiplied by a reasonable                                  number of hours worked
     hourly rate for the work performed.                                                multiplied by a reasonable
                                                                                        hourly rate.
